








REVOLVING CREDIT NOTE




$25,000,000

October __, 2007

New York, New York




For value received, the receipt and sufficiency of which are hereby
acknowledged, HOUSE OF TAYLOR JEWELRY, INC., a Nevada corporation (“Borrower”),
hereby promises to pay to the order of NEW STREAM SECURED CAPITAL, L.P., a
Delaware limited partnership (“Lender”) at its offices located at 38C Grove
Street, Ridgefield, Connecticut 06877, or at such other place as Lender may
designate from time to time in writing, in lawful money of the United States of
America and in immediately available funds, the amount of TWENTY-FIVE MILLION
DOLLARS and NO CENTS ($25,000,000), or such greater or lesser amount as shall be
advanced by Lender from time to time, together with interest on the unpaid
balance of such amount from the date of the initial Revolving Credit Advance.
 This Note is the Revolving Credit Note issued under the Loan and Security
Agreement among Borrower, the other Credit Party signatories thereto and Lender
of even date herewith (said agreement, as the same may be amended, restated or
supplemented from time to time, being herein called the “Agreement”) to which a
reference is made for a statement of all of the terms and conditions of the Loan
evidenced hereby.  Capitalized terms not defined in this Note shall have the
respective meanings assigned to them in the Agreement.  This Note is secured by
the Agreement, the other Loan Documents and the Collateral, and is entitled to
the benefit of the rights and security provided thereby.

Interest on the outstanding principal balance under this Note is payable at the
Revolving Credit Rate, or, under the circumstances contemplated by the
Agreement, at the Default Rate, in immediately available United States Dollars
at the time and in the manner specified in the Agreement.  The outstanding
principal and interest under this Note shall be immediately due and payable on
the Commitment Termination Date. Payments received by Lender shall be applied
against principal and interest as provided for in the Agreement. Borrower
acknowledges that (a) Lender is authorized under the Agreement to charge to the
Revolving Credit Loan unpaid Obligations of Borrower to Lender, (b) the
principal amount of the Revolving Credit Loan will be increased by such amounts,
and (c) the principal, as so increased, will bear interest as provided for
herein and in the Agreement.

To the fullest extent permitted by applicable law, Borrower waives:
(a) presentment, demand and protest, and notice of presentment, dishonor, intent
to accelerate, acceleration, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all of the Obligations,
the Loan Documents or this Note; (b) all rights to notice and a hearing prior to
Lender’s taking possession or control of, or to Lender’s replevy, attachment or
levy upon, the Collateral or any bond or security that might be required by any
court prior to allowing Lender to exercise any of its remedies; and (c) the
benefit of all valuation, appraisal and exemption laws.





 

 

 







Borrower acknowledges that this Note is executed as part of a commercial
transaction and that the proceeds of this Note will not be used for any personal
or consumer purpose.

Upon the occurrence of any one or more of the Events of Default specified in the
Agreement, all amounts then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable, all as provided therein.

Borrower agrees to pay to Lender all Fees and expenses described in the
Agreement.

BORROWER ACKNOWLEDGES THAT BORROWER HAS WAIVED THE RIGHT TO TRIAL BY JURY IN ANY
ACTION OR PROCEEDING ON THIS NOTE. THIS NOTE IS GOVERNED BY THE LAW OF THE STATE
OF CONNECTICUT.

[SIGNATURE PAGE FOLLOWS]








 

 

 










HOUSE OF TAYLOR JEWELRY, INC.







By:

Name:

Title:








879712.3

Revolving Credit Note - HOTJ

 





